              Case 2:17-cv-00538-ROS Document 62 Filed 11/28/18 Page 1 of 3



 1   JOSEPH H. HUNT
     Assistant Attorney General
 2
     MARCIA BERMAN
 3   Assistant Director, Federal Programs Branch
 4   KATHRYN L. WYER
     U.S. Department of Justice, Civil Division
 5   1100 L Street, N.W., Room 12014
     Washington, DC 20005
 6   Telephone: (202) 616-8475
     Facsimile: (202) 616-8470
 7   Email: kathryn.wyer@usdoj.gov
 8   Attorneys for Defendant
 9
                          IN THE UNITED STATES DISTRICT COURT
10
                                FOR THE DISTRICT OF ARIZONA
11
12   PIHMA Health & Education Network LLC,
     et al.,
13                                                           NO. CV-17-00538-PHX-ROS
                           Plaintiffs,
14
              vs.                                             JOINT STATUS REPORT
15
16   Betsy DeVos,
17                         Defendant.
18
19          Pursuant to the Court’s Order of August 31 2018, the parties submit this joint status
20   report. The United States Department of Education (the “Department”) is continuing to
21   consider its proposal, issued in a Notice of Proposed Rulemaking on August 14, 2018, to
22   rescind the existing gainful employment regulation, 34 C.F.R. §§ 668.401 et seq. (“GE
23   Regulation”), that is at issue in Plaintiffs’ claims. See 83 Fed. Reg. 40167. The parties have
24   conferred and are in agreement that the agreed-upon stay therefore should continue in effect
25   at this time. The parties will submit another joint status report on or before February 27,
26   2019, apprising the Court of the status of Defendant’s rulemaking process.
27   Dated: November 28, 2018                   Respectfully submitted,
28
     Case 2:17-cv-00538-ROS Document 62 Filed 11/28/18 Page 2 of 3



                                JOSEPH H. HUNT
 1                              Assistant Attorney General
 2
                                MARCIA BERMAN
 3                              Assistant Director, Federal Programs Branch
 4
                                /s/Kathryn L. Wyer
 5                              KATHRYN L. WYER
                                Federal Programs Branch, Civil Division
 6                              United States Department of Justice
                                1100 L Street, N.W., Room 12014
 7                              Washington, DC 20005
                                Telephone: (202) 616-8475
 8                              Facsimile: (202) 616-8470
                                Email: kathryn.wyer@usdoj.gov
 9                              Attorneys for Defendant
10
11                              JABURG WILK
12                              Attorney for Plaintiffs
13                              By: __/s/ David N. Farren_(with permission)___
14                              David N. Farren
                                3200 N. Central Avenue, 20th floor
15                              Phoenix AZ 85012
                                (602) 248-1000
16                              Email: dnf@jaburgwilk.com
17                              Ronald L. Holt
                                Brett C. Randol
18                              Megan R. Banks
                                Rouse Frets Gentile & Rhodes, LLC
19                              1100 Walnut Street, Suite 2900
                                Kansas City MO 64106
20                              (816) 292-7600
                                Email: rholt@rousefrets.com
21
22
23
24
25
26
27
                     CERTIFICATE OF SERVICE
28
                                  2
               Case 2:17-cv-00538-ROS Document 62 Filed 11/28/18 Page 3 of 3




 1          I hereby certify that on November 28, 2018, I electronically transmitted the attached
 2   document to the Clerk's Office using the CM/ECF System for filing and served a copy of
 3   the attached document and Notice of Electronic Filing to the following CM/ECF
 4   registrants:
 5
            David N. Farren
 6          Jaburg & Wilk, PC
            3200 N. Central Ave., Suite 2000
 7          Phoenix, AZ 85012
 8          dnf@jaburgwilk.com
 9          Ronald L. Holt
10          Megan R. Banks
            Rouse Frets Gentile & Rhodes LLC
11          1100 Walnut, Suite 2900
12          Kansas City, Mo. 64106
            rholt@rousefrets.com
13          mbanks@rousefrets.com
14
                    and
15
16          Brett C. Randol
            5250 W. 116th Place, Suite 400
17          Leawood, KS 66211
            brandol@rousefrets.com
18
19          Attorneys for Plaintiffs

20                                             /s/ Kathryn L. Wyer
21                                             Civil Division, Department of Justice

22
23
24
25
26
27
28
                                                  3
